Citation Nr: 0412813	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right arm injury.

2.  Entitlement to service connection for residuals of cold 
injury of the lower extremities.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer (claimed as stomach problems).

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye condition.
8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954 and from July 1954 to October 1955.  His awards and 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Jackson, Mississippi.

A personal hearing was conducted before the Board at the RO 
in June 2003.  A hearing transcript is of record.

In March 2002, the veteran claimed service connection for 
both a right arm injury and a right shoulder injury, and the 
RO, in the June 2002 rating decision, adjudicated service 
connection for a right arm injury and construed the right 
shoulder claim as an application to reopen a claim for 
service connection for a right shoulder bursitis which the RO 
stated had been denied by a November 1972 rating decision.  
In his September 2002 notice of disagreement, the veteran 
initiated an appeal of certain claims denied in the March 
2002 rating decision including an "arm" claim.  In the 
statement of the case, the RO construed the appeal as being 
for the right arm injury, and the veteran completed his 
appeal of that issue by filing a timely substantive appeal in 
which he appealed all the issues in the statement of the 
case.  However, at the June 2003 hearing before the Board, 
the veteran testified regarding right shoulder bursitis.  The 
Board does not have jurisdiction of the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for right shoulder bursitis and refers 
the veteran's testimony as to this matter to the RO for 
action deemed appropriate.

Following the decision below, the appeal of the claims for 
service connection for cold injury of the lower extremities; 
for a skin rash; for PTSD; and for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  There is no evidence that the veteran has a current right 
arm disability.

2.  There is no evidence that indicates that a current right 
arm disability, if any, may be associated with an established 
event, injury, or disease in service.

3.  In a November 1971 rating decision, the RO denied service 
connection for a duodenal ulcer; the RO notified the veteran 
of this decision in November 1971, and the veteran did not 
appeal it to the Board.

4.  Evidence received since the November 1971 rating decision 
denying service connection for a duodenal ulcer consists of 
evidence which was previously submitted to agency 
decisionmakers; which does not relate, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is either cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened; or which does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a duodenal ulcer.

5.  In a May 1997 rating decision, the RO denied service 
connection for a back condition, for an eye condition, and 
for bilateral hearing loss; the RO notified the veteran of 
this decision in May 1997, and the veteran did not appeal it 
to the Board.

6.  Evidence received since the May 1997 rating decision 
denying service connection for a back condition consists of 
evidence which was previously submitted to agency 
decisionmakers; which does not relate, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is either cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened; or which does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a back condition.

7.  Evidence received since the May 1997 rating decision 
denying service connection for an eye condition consists of 
evidence which was previously submitted to agency 
decisionmakers; which does not relate, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is either cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened; or which does not raise a reasonable 
possibility of substantiating the claim for service 
connection for an eye condition.

8.  Evidence received since the May 1997 rating decision 
denying service connection for bilateral hearing loss 
consists of evidence which was not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened; and which raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.

CONCLUSIONS OF LAW

1.  A right arm disability, if any, was not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

2.  The November 1971 rating decision denying for service 
connection for a duodenal ulcer is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  Evidence received since the November 1971 rating decision 
is not new and material, and the veteran's claim for service 
connection for a duodenal ulcer may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

4.  The May 1997 rating decision denying for service 
connection for a back condition, for an eye condition, and 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

5.  Evidence received since the May 1997 rating decision 
denying service connection for a back condition is not new 
and material, and the veteran's claim for service connection 
for a back condition may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

6.  Evidence received since the May 1997 rating decision 
denying service connection for an eye condition is not new 
and material, and the veteran's claim for service connection 
for an eye condition may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

7.  Evidence received since the May 1997 rating decision 
denying service connection for bilateral hearing loss is new 
and material, and the veteran's claim for service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  The VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f) 
(West 2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
In this case, as described below, the veteran was provided 
with the notice required by the VCAA in an April 2002 letter 
from the RO before the June 2002 adjudication which is the 
subject of this appeal.  For the reasons noted below, the 
Board finds that VA's duties to notify and assist have been 
fulfilled, and any defect with respect to the VCAA notice 
requirement in this case was harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a November 1971 rating decision, the RO 
denied service connection for a duodenal ulcer, and notified 
the veteran of this decision in November 1971.  The veteran 
did not appeal this rating decision to the Board, and it is 
final.  38 U.S.C.A. § 7105(c).  In a May 1997 rating 
decision, the RO denied service connection for bilateral 
hearing loss, an eye condition, and a back disorder, and 
notified the veteran of this decision in May 1997.  The 
veteran did not appeal this rating decision to the Board, and 
it is final.  38 U.S.C.A. § 7105(c).  

In order to reopen a claim that has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  The provisions of 38 C.F.R. 
§ 3.156(a), defining new and material evidence, were amended 
effective August 29, 2001.  These amendments are effective 
only for claims received on or after August 29, 2001.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  In September 2001, 
the veteran submitted a claim for service connection for cold 
injuries to the lower extremities.  With that claim he also 
referred the RO to attached copies of service medical records 
concerning an eye injury.  This statement might liberally be 
construed as an application to reopen the claim for service 
connection for an eye condition.  In any event, the veteran 
applied in March 2002 to reopen his previously denied claims 
of entitlement to service connection for an eye condition as 
well as for a back condition, bilateral hearing loss, and a 
duodenal ulcer.  

Therefore, because his claims to reopen were filed after 
August 29, 2001, they are subject to the definition of new 
and material evidence provided in section 3.156(a) that 
applies only to claims to reopen filed on or after August 29, 
2001.  Regulation 38 C.F.R. § 3.156(a), as amended, provides 
that new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In the October 2002 statement of the case, the 
RO provided the veteran with notice of the revised version of 
section 3.156(a).

More importantly, however, in the April 2002 letter, the RO 
apprised the veteran of what evidence submitted in support of 
his application to reopen his previously denied claims should 
show, described the kind of new evidence that could be 
material to the applications to reopen, indicated that 
medical records dated closer to the time of his years in 
service than the evidence then on file would be especially 
probative, delineated his and VA's respective 
responsibilities for securing needed evidence, and invited 
him to furnish information that would aid the RO in obtaining 
documentary evidence if he wished for it to do so.  The 
veteran did not respond to this notice with information about 
medical or other records pertinent to the disabilities in 
concern or by submitting additional evidence himself.

VA fulfilled the duty that it had under the VCAA to assist 
the veteran in obtaining medical records and other 
documentary evidence relevant to the application to reopen 
the claims for service connection.  VA obtained the current 
medical records from the VA medical facility where the 
veteran stated he is treated.  The veteran did not point to 
any other outstanding medical records that he believed could 
support his application to reopen the claims.  

In addition, with regard to the claims for service connection 
a right arm injury, for residuals of cold injury of the 
bilateral lower extremities, for a skin rash, and for PTSD, 
the RO explained to the veteran in the April 2002 letter what 
the evidence must show to establish entitlement to service 
connection.  Specifically, the RO informed him that the 
evidence must show three things:  (1) that he had an injury 
in service or a disease that began in or was made worse 
during military service or that there was an event in service 
which caused injury or disease; (2) that he has a current 
physical or mental disability; and (3) that there is a 
relationship between the current disability and an injury, 
disease, or event in service.  The RO also specified what 
information or evidence was needed from the veteran, what VA 
would do to assist him, and what evidence had already been 
obtained in connection with his claims.  Accordingly, the 
Board concludes that the requirements of the VCAA to notify 
and assist the veteran prior to adjudicating his claims have 
been met in this case.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

Requirements For Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  
That an injury or disease occurred in service is not enough; 
there must be a current disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  Refractive error of the 
eye is not considered a disease or injury within the meaning 
of the law applicable to entitlement to service connection.  
38 C.F.R. § 3.303(c) (2003).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.



Right Arm Injury

The veteran contends that he injured his right arm in service 
in a jeep accident.  In this case, service medical records 
reflect that in August 1955 the veteran complained that his 
arms were hurting and provided a history of an old right arm 
injury.  When seen for consultation in the medical clinic, 
the examiner noted that his complaints concerned his right 
shoulder.  He complained again about his right arm in October 
1955.  As noted in the Introduction to this decision, an 
application to reopen a claim for service connection for a 
right shoulder condition was adjudicated separately by the RO 
but not appealed to the Board, and therefore the Board does 
not have jurisdiction of it.  There were no complaints or 
findings relevant to a right arm injury (other than the right 
shoulder) in service.

Moreover, there is no evidence in this case that the veteran 
has a current right arm disability.  Concerning this, the RO 
obtained VA medical treatment records dated from May 2001 to 
June 2002, and these records show no complaints or findings 
of a right arm disability.  Furthermore, there is no evidence 
in this case that indicates that a right arm disability, if 
any, is the result of an injury to the right arm in service.  
In this regard, the Board notes that the absence of any 
evidence of a right arm disability currently or of persistent 
symptoms of a right arm disability after service constitutes 
negative evidence tending to disprove the claim that a right 
arm injury sustained in service resulted in a current 
disability or persistent right arm symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury was sustained in 
service or whether an injury, if any, resulted in any chronic 
or persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
should consider all the evidence including the availability 
of medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  See Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See also Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this case, the Board concludes that the preponderance of 
the evidence--by which the Board means all the evidence 
relevant to the right arm claim except for the veteran's own 
statements and testimony that he sustained a right arm injury 
in service--is against the claim that a current right arm 
disability, if any, is the result of a right arm injury 
sustained in service, and therefore the claim for service 
connection for a right arm disability must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Degmetich, 104 
F.3d at 1332.  In so concluding, the Board notes that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2003).  The requirements 
set forth in paragraph (C) could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.

In this case, there is no competent evidence that the veteran 
has a current right arm disability, and therefore Item (A) 
above is not met.  Moreover, there is no evidence in this 
case that indicates that a current right arm disability, if 
any, may be associated with an established event, injury, or 
disease in service, and therefore Item (B) above is not met.  
Accordingly, the Board concludes that a medical examination 
or obtaining a medical opinion is not necessary to make a 
decision on the claim in this case.  38 C.F.R. 
§ 3.359(c)(4)(i).  Because the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection for a right arm disability, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54. 

New And Material Evidence To Reopen Claims For Service 
Connection

In order to reopen a claim that has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).

In order to reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For the purpose of 
assessing whether evidence constitutes new and material 
evidence to reopen a claim, the credibility of that evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992); Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) 
(the holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge, 155 F.3d 
at 1363).  However, the "benefit of the doubt doctrine" 
requires weighing the evidence to determine whether it is in 
approximate balance as to any material issue of fact.  The 
doctrine not apply to the preliminary question as to whether 
new and material evidence has been received to reopen a 
claim.  Martinez v. Brown, 6 Vet. App. 462, 464 (1994); 
38 U.S.C.A. § 5107(b).



Duodenal Ulcer (Claimed As Stomach Problems)

Background

The veteran first claimed service connection for a stomach 
disorder in July 1971.  Service medical records showed the 
veteran complained in April 1955 of an upset stomach and in 
August 1955 of being hungry all the time.  In support of his 
claim in July 1971, the veteran submitted a statement from a 
private doctor, dated in June 1971, that the veteran had 
peptic ulcer disease.  A July 1971 report of VA 
hospitalization showed that the veteran provided a history of 
ulcers of the stomach.  No pathology was found during this 
period of hospitalization.

In November 1971, the RO denied service connection for a 
duodenal ulcer, noting that the disorder was claimed by the 
veteran but not shown by the evidence of record.  The RO 
notified the veteran of this decision in November 1971, and 
the veteran did not appeal it to the Board.  Accordingly, the 
November 1971 rating decision is final.  38 U.S.C.A. 
§ 7105(c).

In a June 1972 report from a VA hospital, it was noted that 
the veteran had been seen there in May 1971 with a diagnosis 
of functional gastrointestinal disease.  In a statement 
submitted in September 1972 in connection with a claim for 
non-service-connected pension, the veteran contended that he 
had problems with his stomach and was recovering from an 
ulcer.  On a November 1972 VA examination conducted in 
connection with the veteran's non-service-connected pension 
claim, the examiner noted that the veteran claimed to have 
stomach trouble but that he had had an adequate work up in 
the past including gallbladder series, GI series, barium 
enema, all of which were negative, and a diagnosis of 
functional GI disease was made.  Physical examination 
revealed no organomegaly or abnormalities.  The examiner's 
impression was the same as the examiner who conducted the 
previous work up:  psychophysiological.

VA outpatient treatment reports, dated from February 1997 to 
March 1997 and from May 2001 to June 2002, reflect no 
complaints or findings relevant to a duodenal ulcer or to a 
stomach disorder.  At the hearing before the Board in June 
2003, the veteran testified that he currently takes 
medication for a stomach disorder and that he believed that 
eating raw or nearly raw or otherwise bad food in service 
caused his stomach problems.  

Analysis

Evidence submitted since the November 1971 rating decision 
which may be considered in conjunction with the veteran's 
application to reopen his claim for service connection for a 
duodenal ulcer consists of the following:  (1) the June 1972 
report from a VA hospital in which it was noted that the 
veteran had been seen there in May 1971 with a diagnosis of 
functional gastrointestinal disease; (2) the statement 
submitted in September 1972 in connection with a claim for 
non-service-connected pension in which the veteran contended 
that he had problems with his stomach and was recovering from 
an ulcer; (3) a November 1972 VA examination conducted in 
connection with the veteran's non-service-connected pension 
claim in which the examiner noted that the veteran had had an 
adequate work up in the past including gallbladder series, GI 
series, barium enema, all of which were negative, and a 
diagnosis of functional GI disease was made, and the 
examiner's agreement with the impression that the veteran's 
stomach and ulcer complaints were psychophysiological; (4) VA 
outpatient treatment reports, dated from February 1997 to 
March 1997 and from May 2001 to June 2002, reflecting no 
complaints or findings relevant to a duodenal ulcer or to a 
stomach disorder.; and (5) the veteran's testimony at the 
June 2003 hearing before the Board that he currently takes 
medication for a stomach disorder and that he believed that 
eating raw or nearly raw or otherwise bad food in service 
caused his stomach problems.  

Concerning this additional evidence which has been presented 
or secured since the November 1971 rating decision, the Board 
notes that the medical reports and the transcript of the 
veteran's testimony at the June 2003 Board hearing have not 
been before agency decisionmakers in the past.  However, this 
evidence is cumulative or redundant of evidence which has 
been considered by agency decisionmakers in the past.  The 
medical reports show no complaints or findings relevant to 
the existence of an ulcer or other stomach disorder.  This 
evidence is consistent with the medical evidence the RO had 
before it in November 1971 when it decided that a duodenal 
ulcer was not incurred in service in the 1950s.  Moreover, in 
addition to being cumulative, the evidence is not material to 
the claim for service connection for a duodenal ulcer because 
they do not show the existence of a duodenal ulcer either in 
the 1970s or currently.  As such they do not relate to an 
unestablished fact necessary to substantiate the claim, such 
as the existence of a current duodenal ulcer and its 
relationship to service.

The veteran's statements and the June 2003 hearing testimony 
reiterate his contention that he has a current stomach 
disorder which he believes is related to his active military 
service.  These contentions were the same as those that were 
before the RO in November 1971.  Because these contentions 
have been considered by agency decisionmakers in the past, 
the contentions are cumulative or redundant, and therefore 
this evidence is not new.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1995) (presumption of credibility of the evidence 
does not arise where the issue involved is a recitation of 
matters which had already been rejected by the prior final 
decision).  Moreover, the veteran's testimony that he 
believed that eating raw or nearly raw or otherwise bad food 
in service caused his stomach problems is not competent 
evidence of a diagnosis of a duodenal ulcer or other stomach 
disorder or competent evidence that a current stomach 
disorder, if any, began in service because the veteran is a 
not a doctor or other mental health professional who has the 
required knowledge and training to render a diagnosis of a 
disorder or to state an opinion as to the etiology or cause 
of a diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Voerth v. West, 13 Vet. App. 117, 120 (1999).  For 
these reasons, his testimony does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a duodenal ulcer.

Thus, the Board finds that evidence received since the 
November 1971 rating decision consists of evidence which was 
previously submitted to agency decisionmakers; which does not 
relate, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is either cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened; or 
which does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
duodenal ulcer.  For the reasons noted above, the Board 
concludes that evidence received since the November 1971 
rating decision is not new and material, and the veteran's 
claim for service connection for a duodenal ulcer may not be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Back condition

Background

At the time of the May 1997 rating decision in which service 
connection for a back condition was denied, evidence on file 
was almost entirely silent about a back condition.  No 
diagnosis for the back was entered in the report of a VA 
examination that had been performed in October-November 1972.  
Service medical records mentioned a back problem once:  a 
July 1955 clinical record noted that the veteran had 
complained of back pain over what the preparer of the record 
identified as the kidney region.  The record, including two 
VA Forms 21-526, Application for Compensation and Pension, 
that the veteran had filed in July 1971 and April 1997, 
respectively, contained no citation of medical treatment that 
the veteran had received for his back after service.  VA 
medical records dated in 1997 did not show that the veteran 
had been receiving medical attention for his back.

In the May 1997 rating decision, the RO denied entitlement to 
service connection for a back condition on the basis that 
there was no record that the veteran had been treated during 
service for a back condition, and the veteran did not appeal 
the rating decision to the Board.  Thus, the May 1997 rating 
decision denying for service connection for a back condition 
is final.  38 U.S.C.A. § 7105(c).  

Analysis

The current application to reopen the claim for compensation 
for a back condition is not supported by medical evidence.  
The veteran has not cited any medical treatment that he is 
receiving currently for his back.  VA medical records on file 
that are dated in 2001 and 2002 do not show that the veteran 
has had medical treatment for a back condition.

New evidence concerning a back condition has been received in 
the form of testimony that the veteran gave at his hearing 
before the Board in June 2003.  The veteran testified that he 
hurt his back during service when he was in a motor vehicle 
accident.  While he suggested in his testimony that his back 
condition troubled him now, he did not point to any current 
occasion when he had been treated or examined for a back 
condition.

Because it contains factual assertions that had not been 
offered in support of the original service connection claim, 
the hearing testimony is "new" evidence.  38 C.F.R. 
§ 3.156(a) (2003); see Beck v. West, 13 Vet. App. 535, 539 
(2000) (personal hearing testimony may serve as new and 
material evidence).  The evidence is competent concerning the 
report of a back injury in service and current back symptoms 
these are matters within the ambit of ordinary lay 
observation, and the testimony must be presumed to be true.  
see 38 C.F.R. § 3.159(a)(2), Justus, 3 Vet. App. at 513.  
However, the hearing testimony does not amount to 
"material" evidence.  In this case, the hearing testimony 
is not supported by any medical evidence that the veteran 
currently has a back disorder or that he sustained an injury 
or disease of his back during service.  The veteran's 
testimony standing alone does not "raise a reasonable 
possibility of substantiating the claim", and therefore, it 
is not "material" evidence.  See 38 C.F.R. § 3.156(a) 
(2003).

For the reasons noted above, the Board concludes that 
evidence received since the May 1997 rating decision is not 
new and material, and the veteran's claim for service 
connection for a back condition may not be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Bilateral hearing loss

At the time of the May 1997 rating decision in which service 
connection for a bilateral hearing loss was denied, the 
evidence on file included a July 1971 VA outpatient treatment 
record containing audiology findings that point to a 
bilateral hearing loss disability as that is defined by VA 
standards, see 38 C.F.R. § 3.385 (2003), a February 1997 VA 
outpatient treatment record noting that the veteran was 
"unable to hear whispered voice" and containing an 
assessment of "hearing loss," and a October and December 
2001 VA outpatient treatment record showing that the veteran 
was issued hearing aids for both ears.  At his personal 
hearing before the undersigned in June 2003, the veteran 
testified that he had been exposed during combat to loud 
noises from artillery.

The hearing testimony, received since the denial of the 
service connection claim in May 1997, is new evidence.  See 
38 C.F.R. § 3.156(a) (2003).  The testimony given by the 
veteran amounts to an assertion that he suffered acoustic 
trauma during service.  This testimony is accepted as true 
because the veteran is a combat veteran testifying in this 
instance about his experiences during combat, see 38 U.S.C.A. 
§ 1154(b) (West 2002); and is in any event presumed to be 
true for the purpose of assessing the application to reopen.  
Justus.  It represents "material" evidence, that is, 
evidence that "by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim" and "raise[es] a 
reasonable possibility of substantiating the claim," 
38 C.F.R. § 3.156(a) (2003), because it raises the 
possibility that the veteran's current hearing loss was 
caused by acoustic trauma encountered during service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Accordingly, because it is supported by evidence that is both 
new and material, the application to reopen the previously 
denied claim of entitlement to service connection for 
bilateral hearing loss will be granted.  

Eye condition

Background

Service medical records show that the veteran was treated in 
service in May 1955 when he complained that a glass window 
broke in his face and a small glass chip went into his left 
eye.  He was sent to the hospital where inspection of the 
left eye was negative.  His eye was irrigated.  There were no 
other complaints or finding relevant to an eye condition in 
service other than routine eye examinations to provide 
glasses to correct for refractive error or a defect in visual 
acuity.

On a June-July 1972 VA Hospital Summary, it was noted that 
the veteran provided a history of having gone blind during 
combat in 1953 and that no pathology associated with this 
condition was found.  On an October 1972 VA eye consultation, 
the veteran reported that he had various aches and pains all 
over his body and sometimes these were centered in his eyes.  
He stated that he could not see at a distance or close up.  
On examination, vision was 20/25 bilaterally with correction.  
Examination of the eyes was normal.

On a February 1997 VA outpatient report, the examiner noted 
that pupils were equal, round, and reactive to light and 
accommodation (PERRLA) with the left eye having a slower 
reaction.  The assessment was decreased vision, progressive 
since ending military service in the 1950s.  There was no 
diagnosis of any eye abnormality other than decreased vision.

In the May 1997 rating decision, the RO denied entitlement to 
service connection for an eye condition, and the veteran did 
not appeal the rating decision to the Board.  Thus, the May 
1997 rating decision denying for service connection for an 
eye condition is final.  38 U.S.C.A. § 7105(c).  

Analysis

Evidence presented or secured in connection with the 
veteran's application to reopen his claim for service 
connection for an eye condition consists of VA outpatient 
treatment reports dated from May 2001 to June 2002 and the 
veteran's testimony at the June 2003 Board hearing that he 
"went blind" while engaged in combat with the enemy in 
Korea and was treated near the front at a Swedish Red Cross 
Hospital.  The medical reports and the transcript of the 
veteran's testimony at the June 2003 Board hearing have not 
been before agency decisionmakers in the past.  However, this 
evidence is cumulative or redundant of evidence which has 
been considered by agency decisionmakers in the past.  The 
medical reports show no complaints or findings relevant to 
the existence of an eye disorder other than refractive error, 
and refractive error of the eye is not considered a disease 
or injury within the meaning of the law applicable to 
entitlement to service connection.  38 C.F.R. § 3.303(c) 
(2003).  This evidence is consistent with the medical 
evidence the RO had before it in June 1997 when it decided 
that an eye condition was not incurred in service in the 
1950s.  Moreover, in addition to being cumulative, the 
evidence is not material to the claim for service connection 
for an eye condition because it does not show the existence 
of an eye condition other than refractive error currently.  
As such the medical reports do not relate to an unestablished 
fact necessary to substantiate the claim, such as the 
existence of a current eye condition and its relationship to 
service.

The veteran's statements and the June 2003 hearing testimony 
reiterate his contention that he has a current eye condition 
which he believes is related to his active military service.  
Concerning this, he repeated his contentions, which were 
before the RO in June 1997 in the June-July 1972 VA Hospital 
Summary, that he went blind during combat in 1953.  With 
regard to his statement that he was treated at this time at 
the Swedish Red Cross Hospital, the Board notes that the 
service medical record do show that the veteran was seen at 
the Swedish Red Cross Hospital in February 1953 for 
observation regarding complaints of tenderness and swelling 
in the inguinal region.  Although he was also seen during 
this admission for an vision examination on February 2, 1953, 
there were no complaints or findings relevant to his going 
blind or any eye disease or eye injury.  

Because the veteran's contentions at the June 2003 Board 
hearing were the same as those that were before the RO in 
June 1997. they are cumulative or redundant, and therefore 
this evidence is not new.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1995) (presumption of credibility of the evidence 
does not arise where the issue involved is a recitation of 
matters which had already been rejected by the prior final 
decision).  Moreover, the veteran's testimony that he 
believed that a current eye condition is the result of an 
injury or disease in service is not competent evidence of a 
diagnosis of an eye condition or competent evidence that a 
current eye condition, if any, began in service because the 
veteran is a not a doctor or other health professional who 
has the required knowledge and training to render a diagnosis 
of a disorder or to state an opinion as to the etiology or 
cause of a diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Voerth v. West, 13 Vet. App. 117, 120 
(1999).  For these reasons, his testimony does not raise a 
reasonable possibility of substantiating the claim for 
service connection for an eye condition.
For the reasons noted above, the Board concludes that 
evidence received since the May 1997 rating decision is not 
new and material, and the veteran's claim for service 
connection for an eye condition may not be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for residuals of a right arm injury is 
denied.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for a 
duodenal ulcer is denied.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for a 
back condition is denied.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for an 
eye condition is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss.  To 
this extent only, the appeal is granted. 


REMAND

The Board concludes that further development of the evidence 
pertaining to the claims for service connection for residuals 
of cold injury of the lower extremities; for a skin rash; for 
bilateral hearing loss; and for PTSD may be helpful to the 
veteran and should be accomplished despite the delay before a 
final decision.  Specifically, the Board finds that, as to 
these claims, that there is sufficient evidence of record (A) 
that the veteran either has the current claimed disability or 
persistent or recurrent symptoms of such disability; (B) that 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) that indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  However, the record 
does not contain sufficient medical evidence for the Board to 
make a decision on the claims.  Therefore, the Board finds 
that remand is necessary for further development of the 
medical evidence by affording the veteran VA medical 
examinations.  38 C.F.R. § 3.159(c)(4) (2003).  

Residuals of cold injury of the lower extremities

The veteran claims to have sustained a cold injury of his 
lower extremities during his service in Korea and to be 
suffering from residuals of that injury today.  The veteran's 
DD Form 214 shows that the veteran received the Combat 
Infantryman Badge for a period of service, extending from 
July 1952 to April 1954, that included service in Korea.  The 
veteran maintains that he incurred cold injuries of the lower 
extremities on the battlefield in Korea.  The veteran's 
account of sustaining cold injuries on the battlefield in 
Korea is consistent with the circumstances, conditions, and 
hardships of Korean infantry service.  38 U.S.C.A. § 1154(b); 
see also 38 C.F.R. § 3.303(a) (2003).  Moreover, this 
evidence is "satisfactory", i.e., "credible".  Id; 
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  
Moreover, the veteran's service medical records from his 
second period of service, that extending from July 1954 to 
October 1955, tend to corroborate his account of cold 
injuries.  These records show that in August 1955 the veteran 
was seen for pain in his arms and legs that he attributed to 
frostbite (including of his feet) that he suffered while 
serving in Korea.  

Current medical evidence, VA outpatient treatment records, 
indicates that the veteran was seen in March 2002 for pain 
and swelling of his lower extremities and was assessed in 
June 2002 with peripheral edema and chronic leg pain and 
recommended Doppler testing after an examination that 
revealed that his lower extremities were hairless and cool.  
The veteran testified at his June 2003 personal hearing 
before the undersigned that he has suffered from certain 
problems with his feet - - including swelling, burning, and 
discoloration - -since they became frostbitten in Korea.

A VA examination is needed to address the question whether 
the veteran currently has residuals of cold injury that he 
sustained during his service in Korea.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The VA 
examination should be performed only after RO has made all 
appropriate efforts to associate with the claims file all 
outstanding VA and service medical records pertinent to the 
claim.  See Green, 1 Vet. App. at 124.

Skin rash

The evidence now on file indicates that the veteran currently 
has symptoms of a skin disability that may be related to a 
skin condition developed during service.  His service medical 
records show that that in August 1952, the veteran received a 
diagnosis of dermatophytosis of the feet for which a topical 
ointment was prescribed.  Current medical evidence, VA 
outpatient treatment records, indicates that the veteran was 
seen in 2001 at the dermatology clinic for a rash of his back 
and forearms and a skin condition of the groin that were 
assessed, respectively, as lichen nitidus vs. follicular 
eczema and tinea cruris.  These records show that he was 
prescribed medications for the rash of the back and forearms 
that included a tranquillizer and a topical cream for tinea 
cruris.

A VA examination is needed to address the question whether 
the veteran currently has a skin disorder that is related to 
a skin disease, other disease, or injury that he sustained 
during service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The VA examination should be performed 
only after RO has made all appropriate efforts to associate 
with the claims file all outstanding VA medical records 
pertinent to the claim.  See Green, 1 Vet. App. at 124.

PTSD

The veteran claims to have PTSD as a result of the stress of 
combat during his service in Korea.  The evidence now on file 
indicates that the veteran currently has symptoms of 
psychiatric disability that may be related to his experiences 
during service.  His service medical records show that in 
August 1952 he was seen for symptoms that were diagnosed as 
questionable anxiety reaction.  A post-service VA medical 
record, a hospital report prepared for a period extending 
from June to July 1972 when the veteran was hospitalized for 
dental surgery, shows that he carried psychiatric diagnoses 
of depressive reaction and hypochondria cal neurosis.  The 
report of a VA neuropsychiatric examination that was 
performed in October 1972 states a diagnosis of anxiety 
reaction, moderately severe.  In testimony given at the June 
2003 hearing before the Board, the veteran and his wife 
testified that he suffers with emotional turmoil about his 
experiences in combat in Korea.

A VA examination is needed to address the question whether 
the veteran currently has PTSD as the result of a stressful 
events or stressful events (stressors) that he experienced 
during his service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The VA examination to be performed on 
remand must address the question whether the veteran has PTSD 
as a result of being in combat.  The VA examination report 
should discuss the DSM-IV standard for the diagnosis of PTSD 
and explain how it applies to the veteran's case.  38 C.F.R. 
§ 3.304(f).  The VA examination should be performed only 
after RO has made all appropriate efforts to associate with 
the claims file all outstanding VA medical records pertinent 
to the claim.  See Green, 1 Vet. App. at 124.

Bilateral hearing loss

The veteran claims to have a bilateral hearing loss as a 
result of being exposed to loud artillery fire during combat 
in Korea.  A July 1971 VA outpatient treatment record showing 
that the veteran had a bilateral hearing loss amounting to a 
hearing disability by VA standards and VA outpatient 
treatment records dated in 1997 and in 2001 showing, 
respectively, that he was unable to hear sound at whispered-
voice level and was issued hearing aids - - indicates that 
the veteran has chronic impaired hearing in both ears.  A VA 
examination is needed to address the question whether the 
veteran currently has a hearing disability that is related to 
acoustic trauma that he sustained during service.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The 
VA examination should be performed only after RO has made all 
appropriate efforts to associate with the claims file all 
outstanding VA medical records pertinent to the claim.  See 
Green, 1 Vet. App. at 124.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development and 
notice required by the VCAA and its 
implementing regulations has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Obtain all medical records for the 
veteran dated from May 1954 to July 1954 
and from November 1955 to the present 
from the VAMC in Jackson that are not now 
part of the claims file and which have to 
do with examination, consultation, or 
treatment for any complaint, symptoms, or 
disorder pertinent to the these alleged 
disabilities:  residuals of cold injury; 
skin rash; psychiatric disorder; and 
bilateral hearing loss.  

Document in the claims file the actions 
taken to secure this evidence.  Associate 
with the claims file all new medical 
records obtained.  Provide appropriate 
notice to the veteran and his 
representative regarding records that 
could not be obtained.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

3.  After all other action has been 
taken, schedule the veteran for the 
following VA examinations:

(A)  A cold injuries examination to 
determine whether the veteran currently 
has a disability or disabilities of the 
lower extremities (including the feet) 
that are related to a disease or injury 
incurred in service including cold injury 
of the lower extremities.  The claims 
file must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

The examination report must list all 
diagnoses found concerning the lower 
extremities (including the feet).  For 
each disorder found, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
of the lower extremities is related to a 
disease or injury that the veteran 
incurred during service including cold 
injury of the lower extremities during 
combat service in Korea.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  Each opinion should be 
accompanied by a full rationale.  

(B)  A dermatological examination to 
determine whether the veteran currently 
has a skin disability that is related to 
an injury or disease incurred during 
service including dermatitis of the feet 
(August 1952), scrotal itch (October 
1952), heat rash (September 1954), rash 
between legs (October 1954), athlete's 
feet (March 1955), epidermaphytosis and 
dermatophytosis (August 1955).  The 
claims file must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents were 
reviewed.  

The examination report must list all 
diagnoses found concerning the skin.  For 
each disorder found, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is related to a disease or injury that 
the veteran incurred during service.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
All tests and studies thought necessary 
by the examiner should be performed.  
Each opinion should be accompanied by a 
full rationale.  

(C)  A PTSD examination to determine 
whether the veteran has PTSD as the 
result of participating in combat.  The 
examination should be performed by an 
examiner who has reviewed all relevant 
medical evidence in the claims file.  The 
examiner, based on a review of the 
medical records and examination of the 
veteran, provide a diagnosis of any 
acquired psychiatric disorders found.  

If the evaluation results in a diagnosis 
of PTSD, the examiner should state in the 
examination report whether the veteran's 
participation in combat in Korea is 
sufficient to support the diagnosis of 
PTSD.  In considering whether to assign a 
diagnosis of PTSD, the examiner must 
apply the diagnostic criteria for PTSD 
contained in the American Psychiatric 
Association's DSM-IV.  The examination 
report must show that such an analysis 
was performed.  

(D)  A hearing examination to determine 
whether the veteran currently has a 
hearing disability that is related to an 
injury or disease incurred during service 
including acoustic trauma sustained 
during combat.  The examiner should 
comment upon the evaluation of the 
veteran's hearing made by VA in July 
1971.  All tests and studies thought 
necessary by the examiner should be 
performed.  The claims file must be made 
available to the examiner, and the 
examiner is requested to confirm that 
pertinent documents therein were 
reviewed.  

The examination report must list all 
diagnoses found concerning impaired 
hearing and must note whether the 
impairment is of one or both ears.  For 
each disorder found, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is related to a disease or injury that 
the veteran incurred during service, 
including acoustic trauma.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
Each opinion should be accompanied by a 
full rationale.  

4.  Review each examination report to 
ensure that it is in full compliance with 
the directives of this Remand.  If an 
examination report is deficient in any 
respect, take corrective action.

5.  Readjudicate the claims of 
entitlement to service connection for 
residuals of cold injury of the lower 
extremities (including the feet), a skin 
rash, PTSD, and bilateral hearing loss.  
If any benefit sought on appeal is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case.  Allow the veteran 
and his representative appropriate time 
in which to respond.

Thereafter, if in order, the case should be returned to the 
Board for further appellate action.  By this remand, the 
Board intimates no opinion as to the final disposition of any 
remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



